Citation Nr: 0325894	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  02-05 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
headaches, claimed as secondary to a residual scar from a 
laceration to the head.  

2.  Entitlement to service connection for hammertoes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from August 1973 to 
November 1973, and from October 1975 to October 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The RO denied entitlement to 
service connection for headaches and for hammertoes was 
denied.  

In April 2003 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

It is also noted that the Board initially denied the claim of 
entitlement to service connection for headaches as secondary 
to a residual scar from a head laceration in September 1998.  
That decision is final.  The Board does not have jurisdiction 
to consider a claim that has been previously adjudicated 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must find that new and 
material evidence has been presented.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  See also Winters v. West, 12 
Vet. App. 203 (1999).  

Therefore, although the RO in Pittsburgh, Pennsylvania, 
apparently reviewed the claim on a de novo basis, the issue 
is as stated on the title page.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
headaches in September 1998.  

2.  Evidence submitted since the September 1998 Board 
decision either does not bear directly and substantially upon 
the specific matter under consideration, is cumulative or 
redundant, or it is not by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  Hammertoes were not manifested in service or for many 
years thereafter.  

4.  The probative, competent evidence of record establishes 
that hammertoes are not linked to service on any basis.  


CONCLUSIONS OF LAW

1.  Evidence received since the September 1998 decision 
wherein the Board denied entitlement to service connection 
for headaches as secondary to service-connected residual scar 
from a laceration to the head is not new and material, and 
the claim for that benefit is not reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156, 
20.1100, 20.1105 (2002).  

2.  Hammertoes were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record prior to the September 1998 
decision wherein the Board denied entitlement to service 
connection for headaches, claimed as secondary to the 
service-connected residuals scar from a laceration to the 
head is reported in pertinent part below.

A review of the service medical records (SMRs) reflects that 
the veteran was seen in May 1976 after hitting his head.  
Upon examination, a laceration of the head was identified and 
sutured.  Later that month, a treatment record notes that the 
sutures were removed.  Following treatment, there were no 
follow-up complaints, findings, or diagnoses associated with 
this injury.  

In August 1978, the veteran was medically examined for 
purposes of separating from active service.  In the Report of 
Medical History the veteran indicated that he had not had, 
nor did he currently have, frequent or severe headaches.  It 
was noted that there was a scar of the right eye brow.  

At no time in the SMRs is there a report of treatment for, or 
diagnosis of, a foot disorder, to include hammertoes.  

In 1992 the veteran filed a claim of entitlement to service 
connection for a residual scar from a laceration to the head.  
In January 1993, he was examined, at the request of the Erie 
VA Medical Center (VAMC), by Neurology Associates of Erie.  
An examination report, dated that same month, noted his in-
service injury above his right eyebrow, and also noted his 
complaints of blurred vision and tearing in the right eye, 
along with severe right occipital headaches beginning in 
1982.  On examination, there was no obvious sensory loss, and 
the examiner's impression included multiple headache with 
etiology undetermined.  The examiner also opined that there 
existed no relationship between the veteran's head laceration 
in May 1976, while on active service, and his current reports 
of severe headaches, which were claimed to have begun in 
1982.

In June 1993 the RO service-connected the veteran's residual 
scar from a laceration to the head as a noncompensable 
disability, effective from November 1992.

In March 1994, the veteran, through his service 
representative, requested an increased evaluation of his 
service-connected disability.  In support of his increased 
rating claim, he asked that the RO secure outpatient 
treatment records from the Erie VA Medical Center (MC).  
Subsequently, the RO received Erie VAMC outpatient treatment 
records and hospital discharge summaries, dated in October 
1993.  These medical records noted the veteran's complaints 
of headache pain since 1978, occasional double vision, 
vomiting with the onset of severe headaches, and reports of 
alcohol and substance abuse.  In addition, a computerized 
tomography (CT) scan was reported as negative.

In a July 1994 rating action, the RO confirmed the June 1993 
rating decision, finding the veteran's residual scar from a 
laceration to the head as noncompensable.  In September 1994, 
the veteran filed a notice of disagreement, and in a 
subsequent VA Form 9, dated in December 1994, the veteran 
stated that he experienced tenderness and pain at the site of 
the scar on his head, and also complained of secondary 
headaches, which he believed were related to the laceration 
injury in service.

In a January 1995 statement, the veteran's representative 
argued that the veteran had raised the issue of service 
connection for headaches, claimed as secondary to a residual 
scar from a laceration to the head, and also complained of 
tenderness of the service-connected scar site.  Neither of 
these complaints, the DAV contended, had been addressed in 
the veteran's most recent VA medical examination.

In March 1995, the veteran was scheduled for a VA examination 
but failed to report.  Subsequently, in an April 1996 rating 
action, the RO denied the veteran's claim of entitlement to 
service connection for headaches, claimed as secondary to a 
residual scar from a laceration to the head, noting the 
veteran's failure to report for the scheduled VA medical 
examination.  Subsequently, upon determining that the veteran 
might not have received notification of the examination date 
because of a change in address, the RO rescheduled the VA 
medical examination.

In February 1997 (the rescheduled VA examination), the 
veteran was examined, at the request of the Erie VAMC, by J F 
(Initials), MD, who had previously examined the veteran 
during a January 1993 VA examination in conjunction with 
Neurology Associates of Erie.  Dr. JF  noted the veteran's 
medical history in service, and also noted that the veteran 
had not become aware of his headaches until after stopping 
alcohol and cocaine abuse in October 1992.  
In addition, the veteran voiced complaints of headache pain 
and double vision over the right eye, and severe right 
occipital pain, which he stated could occur as much as twice 
a day.  On examination, Dr. JF reported the laceration scar 
was well healed, with minimal tenderness, not sensitive to 
deep palpation or even percussion, and not bothersome to the 
veteran.  Dr. JF's conclusion reconfirmed his original 
impression in January 1993, that there was no relationship 
between the veteran's in-service injury in 1976, and his 
current complaints of headaches.  Furthermore, the examiner 
added that the scar site was not the original or transmission 
site of the veteran's headaches, and that the veteran had 
reported his headaches were doing much better at the time of 
the examination.

In March 1997, the RO received prescription information 
sheets on the medication the veteran was taking for his 
headaches.  That same month, the RO also received a VA Form 
9, in which the veteran appealed the April 1996 rating 
decision regarding his claim of service connection for 
headaches, claimed as secondary to a residual scar from a 
laceration to the head.  In the Form 9, the veteran contended 
that he had not experienced the severity of pain associated 
with the headaches he was suffering from now, prior to his 
head laceration in service.  The veteran also added that he 
was currently taking medication to combat migraine headaches.

In September 1998, the Board denied the claim of entitlement 
to service connection for headaches, clamed as secondary to a 
residual scar from a laceration to the head.  The Board 
denied the claim noting that there was simply no competent 
medical evidence that linked the veteran's current headaches 
to military service, to include as secondary to the service-
connected scar from a head laceration.  

Evidence received since the September 1998 Board decision 
includes duplicates of many of the records as summarized 
above.  Records not previously of record include VA treatment 
records from 2001.  These documents show continued treatment 
for headaches and for recurring cocaine dependency.  They 
also reflect continued foot complaints.  


As to the veteran's claim for hammertoes, it is noted that 
the veteran underwent VA foot examination in October 2001.  
At that time, the veteran gave a history of suffering from 
painful feet during service.  The pain and discomfort had 
continued on weight bearing.  Following evaluation, he was 
diagnosed with hammertoe deformity of the left 3rd, 4th, and 
5th toes and the right foot showed 4th and 5th hammertoe 
deformity with callus formation over the weight bearing 
surface of the first and fourth toes bilaterally.  

In support of his claims, he testified at a personal hearing 
in April 2003.  He reiterated his contention that he had 
headaches as secondary to the his service-connected residual 
scar from a head laceration.  He also stated that his 
hammertoes were the result of inservice marching.  He 
recalled complaining about his boots during service and being 
treated with creams for his blisters.  


Criteria

Materiality and Finality

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered except as 
provided in section 20.1400.  38 U.S.C.A. § 7104(b); 38 
C.F.R. §§ 20.1100, 20.1400.

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  38 
U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  38 
U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

38 U.S.C.A. § 5103A(f) of the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2098-99 (2000) provides that nothing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in section 5108 of this 
title.

The regulations define new and material evidence as follows:

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Wilkinson v. Brown, 8 Vet. App. 263 
(1993).

The United States Court of Appeals for Veterans claims (CAVC) 
has held that when "new and material evidence" is presented 
or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The CAVC has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (CAFC) recently ruled that the CAVC erred 
in adopting the test articulated in Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

In Colvin, the CAVC adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  In light of the holding in Hodge, the Board will 
analyze the evidence submitted in the case at hand according 
to the standard articulated in 38 C.F.R. § 3.156(a).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is neither 
required, nor permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).

All questions in a matter which under section 511(a) of this 
title is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary.  Final 
decisions on such appeals shall be made by the Board.  
Decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record and applicable provisions of law and 
regulation.  38 U.S.C.A. § 7104(a).


General Service Connection 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§  1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2002).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).




Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  


Analysis

Preliminary Matter: Duty to Notify and Assist

There was a significant change in the law during the pendency 
of this appeal in view of the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 104-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify) and 
is therefore more favorable to the veteran.  Accordingly, the 
amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

VA has obtained or has reasonably attempted to obtain all 
relevant evidence identified by the veteran.  The record 
reflects receipt of additional medical documentation 
referable to the claims on appeal, in addition to formal VA 
examinations specifically addressing the nature and etiology 
of the disabilities at issue, thereby precluding a need for 
additional medical file opinion.


Additionally, in a September 2001 letter, the RO advised the 
veteran of the VCAA, the evidence necessary to establish the 
benefits he wanted, what had been done on his claim, what 
information or evidence he needed to submit, and what VA 
would do to assist him.  He was advised of evidence he could 
submit himself or to sufficiently identify evidence and if 
private in nature to complete authorization or medical 
releases so that VA could obtain the evidence for him.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and of him 
responsibilities if he wanted such evidence to be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2003).

Additionally, in a February 2002 rating decision, it was 
noted that the provisions of VCAA 2000 had been considered as 
to the current claims on appeal.  

As indicated above, the veteran has been notified of his 
procedural and appellate rights.  During the appeal process, 
he has exercised several of these rights.  For instance, he 
has been afforded the opportunity to present information and 
arguments in favor of his claim, and he has in fact done so 
to include presenting oral testimony.  Kutscherousky v. West, 
12 Vet. App. 369, 372 (1999).

As evidenced by the RO's development and adjudication of the 
issues currently on appeal, VA has notified the veteran of 
the information and evidence necessary to substantiate his 
claim.  In particular, through issuance of the February 2002 
rating decision, and April 2002 statement of the case, he has 
been given notice of the requirements as to materiality and 
finality, and service connection.  

The RO also provide the veteran the reasons why his claims 
could not be granted based on the evidence of record.  As 
noted above, the RO has notified the veteran of the VCAA, 
with notification resulting in additional evidence.

In sum, the Board has been afforded the opportunity to apply 
the VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretation of the law.


Lastly, this is not a case in which the Board is applying the 
VCAA in the first instance.  The claim has been developed 
pursuant to the VCAA, and the RO adjudicated the issues when 
it issued a rating decision in February 2002, at which time 
VCAA was fully considered and applied.


New and Material Evidence

Service connection was previously denied for headaches in a 
Board decision in September 1998.  That decision is final.  
When a claim is finally denied, the claim may not thereafter 
be reopened and allowed, unless new and material evidence has 
been presented.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 
3.156, 20.1100 (2002).  

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996). 

Under Evans, evidence is new if not only previously of record 
and is not merely cumulative of evidence previously of 
record.

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for headaches, claimed as secondary to a residual 
scar from a laceration to the head.  

Postservice records added to the claims file subsequent to 
the initial denial include VA records from 2001 and the 
veteran's testimony at a hearing in 2003.  


While the veteran's testimony is presumed to be true, see 
Justus v. Principi, 3 Vet. App. 510, 513 (1992)., his 
testimony is repetitive of previous statements made which 
were previously considered by the Board in 1998, and are 
therefore not new.  Moreover, the veteran, as a lay person 
without medical training or expertise, is not qualified to 
offer opinions regarding diagnosis or etiology of medical 
conditions; as such, his or her opinions cannot constitute 
competent medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  See also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995), citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In Moray v. Brown, 5 Vet. App. 211 (1993), the CAVC noted 
that lay persons are not competent to offer medical opinions 
and that such evidence does not provide a basis on which to 
reopen a claim for service connection.

In Routen v. Brown, 10 Vet. App. 183, 186, (1997), the CAVC 
specifically stated: "[l]ay assertions of medical causation 
. . . cannot suffice to reopen a claim under 38 U.S.C. 
5108."  Accordingly, in addition to not being new, the 
veteran's statements and annotations are not material to the 
issue.

Additionally, the treatment records from 2001 that were added 
to the record do not establish a nexus between current 
headaches and the veteran's periods of service, muchless as 
secondary to the service-connected laceration scar.  

The veteran has not presented any new evidence which bears 
directly and substantially upon the specific matter under 
consideration, specifically in-service incurrence or 
aggravation.  

The recently submitted evidence is either merely cumulative 
of previously submitted evidence or not so significant that 
it must be addressed in order to fairly decide the merits of 
the claim.  

In summary, the Board finds that new and material evidence 
has not been submitted to reopen a claim of entitlement to 
service connection for headaches.  


Service Connection for Hammertoes

Based upon a comprehensive review of the record, the Board 
finds no probative evidence has been submitted demonstrating 
that the veteran's hammertoe deformities are due to an injury 
or disease incurred in, aggravated by, or otherwise related 
to service.  No competent evidence has been provided 
demonstrating the disorder was present in service or manifest 
until many years thereafter.  

As reported above, the separation examination revealed no 
related pertinent complaints, findings, or diagnoses, and the 
first clinical evidence of foot problems is not until VA exam 
in 2001.  While the Board has considered the veteran's 
testimony that he was, in fact, treated during service for 
foot complaints, and that he has experienced foot problems 
since military service, that without more, is not persuasive 
and is not substantiated by the evidence of record.  
Hammertoe deformities were initially diagnosed upon VA exam 
in 2001.  

The Board finds, in the absence of any probative evidence to 
the contrary, that hammertoe deformities were not incurred 
during service or manifest until many years later.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for hammertoes.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The veteran, not having submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
headaches, claimed as secondary to a residual scar from a 
head laceration, the appeal is denied.  

Entitlement to service connection for hammertoes is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



